ON REMAND FROM THE SUPREME COURT
PER CURIAM.
This appeal was remanded to us for reconsideration by the Supreme Court after it *637quashed our decision in Mize v. Mize, 589 So.2d 959 (Fla. 5th DCA 1991). Mize v. Mize, 621 So.2d 417 (Fla.1993). We were directed to consider only the issue of the removal to California of the parties’ child when the mother changed her residency from Florida to that state.
The findings of fact and conclusions of law of the Special Master were adopted in their entirety by the trial court and appear to satisfy the Hill1 factors adopted by the Supreme Court as a method of determining whether removal from this state is allowable. Therefore, we affirm the trial court’s December 14, 1990 Final Order on Petition for Modification of Final Judgment of Dissolution of Marriage which provides for liberal and frequent visitation by the father and for costs of transportation to be borne by the mother.
AFFIRMED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.

. Hill v. Hill, 548 So.2d 705 (Fla. 3d DCA 1989), rev. denied, 560 So.2d 233 (Fla.1990).